Dear Mr. Antonio:
This letter is in response to your question asking to what fund the interest earned on the county special road and bridge fund should be credited.
You point out that subsection 2 of § 110.150, RSMo, provides as follows:
              The interest upon each fund shall be computed upon the daily balances with the depositary, and shall be payable to the county treasurer monthly, who shall place the interest on the school funds to the credit of those funds respectively, the interest on all county hospital funds and hospital district funds to the credit of those funds, the interest on county health center funds to the credit of those funds and the interest on all other funds to the credit of the county general fund.
Section 12(a) of Article X of the Missouri Constitution provides that the county special road and bridge fund is to be used for road and bridge purposes. Likewise, §§ 137.555 and137.585, RSMo, limit the use of special road and bridge funds to road and bridge purposes.
You have a copy of our Opinion No. 171, 1980, in which we concluded that interest earned by a county on money which the county receives from the County Aid Road Trust Fund should be credited to the county road and bridge fund and not to the county general revenue fund. We believe that the reasoning of this opinion is applicable to the question you now ask and therefore we conclude that interest earned on the county special road and bridge fund should be credited to the special road and bridge fund and not to the county general fund.
Very truly yours,
                                  JOHN ASHCROFT Attorney General